DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 11/2/2021. 

Claim Analysis
3.	Summary of Claim 1:
A bitumen/polymer composition comprising:

- bitumen, 

- at least one elastomer, and

- at least one olefinic polymer adjuvant functionalized by at least one epoxy group, 

wherein the elastomer is a heat-crosslinkable block copolymer of formula S-B- S, in which each S independently represents a block based on monovinylaromatic hydrocarbon monomers and B represents a block based on butadiene monomers, in which the S blocks represent, together, at least 15 mol% of the total number of moles of the heat- crosslinkable block copolymer, said heat-crosslinkable block copolymer has a weight-average molecular weight ranging from 40 000 to 500 000 g.mol-1 and exhibits a content of vinyl groups of greater than or equal to 20 mol%, with respect to the total number of moles of the heat-crosslinkable block copolymer, 

and the olefinic polymer adjuvant functionalized by at least one epoxy group is chosen from random terpolymers of ethylene, of a monomer A chosen from C1 to C3 alkyl acrylates or methacrylates and of a monomer B chosen from glycidyl acrylate and glycidyl methacrylate, comprising from 0.5% to 40% by weight of motifs resulting from the monomer A and from 0.5% to 15% by weight of motifs resulting from the monomer B, the remainder being formed of motifs resulting from ethylene.

 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 17-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruot, et al. (WO 2017/046523 A1; US PG Pub 2018/0244920 A1 used as English Translation).
	Regarding claims 17-20, 23-29, Ruot et al. (‘920) teach bitumen/polymer compositions comprising bitumen, at least one elastomer, and at least one olefinic polymer adjuvant functionalized by at least glycidyl groups, wherein the elastomer is selected from thermally crosslinkable block copolymers of formula S-B1-B2 (claim 14), wherein in a preferred embodiment, the elastomer (E1) is a SBS block copolymer (Kraton D1102) which is the same SBS block copolymer used in the instant application (p.27, [174] of the instant specification) and the polymer adjuvant is an ethylene/butyl acrylate/glycidyl methacrylate terpolymer (Elvaloy 4170; [0190], [0191], Table 1, Table 1a) which is the same ethylene/butyl acrylate/glycidyl methacrylate terpolymer used in the instant application (p. 25, [169] of the instant specification). 
	Regarding claim 21, Ruot et al. (‘920) teach the composition comprises the elastomer in an amount of 0.5 to 15 wt% (claim 20) thereby reading on the claimed range of 0.5% to 20%.

	Regarding claims 30 and 31, Ruot et al. (‘920) teach the ingredients are brought to 100-200 C [0154], particularly 160-200 C  thereby reading on the claimed range.
	Regarding claim 32, Ruot et al. (‘920) teach a heat-crosslinked bitumen/polymer composition (Abstract).
	Regarding claims 33-34, Ruot et al. (‘920) teach the composition comprising additional fillers such as asphalt and aggregates (claims 27 and 28).   

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruot et al. (FR 3050210 A1 as listed on the IDS dated 12/3/2020; full English Machine Translation provided herewith).

Ruot et al. (‘210) do not particularly teach the SBS elastomer together with the terpolymer in a preferred embodiment. 
However, Ruot et al. (‘210) teaches the SBS elastomer with an additional component comprising the ethylene/monomer A/monomer B terpolymer with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the SBS elastomer with an additional component comprising the ethylene/monomer A/monomer B terpolymer as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 18, Ruot et al. (‘210) teach styrene blocks (claim 3).
Regarding claims 19 and 20, Ruot et al. (‘210) teach the SBS block copolymer is Kraton D1192 (Table 3) which is the same SBS block copolymer used in the instant application (p.27, [174]) thereby reading on the “content of vinyl groups of greater than or equal to 25 mol%” and the “S blocks of the 
Regarding claim 21, Ruot et al. (‘210) the elastomer is present in an amount from 3% to 5% by mass in the composition (claim 2) thereby reading on the claimed range of from 0.5% to 20%.
Regarding claim 22, Ruot et al. (‘210) teach the olefinic polymer functionalized by at least one epoxy group is present in an amount of 0.5% to 40% (p. 7, 5th paragraph).
Ruot et al. (‘210) and the claims differ in that Ruot et al. do not teach the exact same range of the olefinic polymer functionalized by at least one epoxy as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ruot et al. (0.5 to 40%) overlap the instantly claimed range (0.05% to 2.5% by weight) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Regarding claim 23, Ruot et al. (‘210) teach monomer A is selected from C1 to C6 alkyl acrylates and methacrylates thereby reading on the ethyl acrylates as required by the instant claim.
Regarding claims 30 and 31, Ruot et al. (‘210) teach the ingredients are mixed at temperatures ranging from 100 to 250 C (p. 4, paragraph 5) thereby reading on the claimed range.
Regarding claim 32, Ruot et al. (‘210) teach a heat-crosslinked bitumen/polymer composition [0001].
Regarding claims 33 and 34, Ruot et al. (‘210) teach the composition comprising additional fillers such as asphalt and aggregates (p. 10 second paragraph).   


Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ruot et al. (FR 3050210 A1 as listed on the IDS dated 12/3/2020; full English Machine Translation provided herewith) in view of Ruot et al. (WO 2017/046523 A1; US PG Pub 2018/0244920 A1 used as English Translation).
	Regarding claims 24-29, Ruot et al. (‘210) teach the composition according to claim 17 as set forth above and incorporated herein by reference.
Ruot et al. (’210) do not particularly teach the molecular weight of the olefinic polymer functionalized by at least one epoxy. Ruot et al. are further silent on the polydispersity index, the average ethylene units per macromolecule, the average mass of ethylene units present, and the average mass of the alkyl (meth)acrylate unites present in the olefinic polymer adjuvant.  
 	Ruot et al. (‘920) teach bitumen/polymer compositions comprising bitumen, at least one elastomer, and at least one olefinic polymer adjuvant functionalized by at least glycidyl groups, wherein the elastomer is selected from thermally crosslinkable block copolymers of formula S-B1-B2 (claim 14), wherein in a preferred embodiment, the elastomer (E1) is a SBS block copolymer (Kraton D1102) which is the same SBS block copolymer used in the instant application (p.27, [174] of the instant specification) and the polymer adjuvant is an ethylene/butyl acrylate/glycidyl methacrylate terpolymer (Elvaloy 4170; [0190], [0191], Table 1, Table 1a) which is the same ethylene/butyl acrylate/glycidyl methacrylate terpolymer used in the instant application (p. 25, [169] of the instant specification). Ruot et al. (‘920) offer the motivation of using the Elvaloy 4170 due to its ability to offer a synergistic effect with the block copolymer and to obtain a significant improvement in the mechanical properties, especially the elastic properties [0221]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the Elvaloy 4170 of Ruot et al. (‘920) in the composition of Ruot et al. (‘210), thereby arriving at the claimed invention.
	

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763